                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

  IN THE MATTER OF:                            )
  JEREMY ANDREW BRAY                           ) CASE NO. 18-82940-CRJ-12
                                               ) CHAPTER 12
  SSN XXX-XX-8166                              )
                                               )
  DEBTOR                                       )

                        TRUSTEE’S OBJECTION TO CONFIRMATION

           COMES NOW, Michele T. Hatcher, the Chapter 12 Trustee in the above styled case, and
 states:

        1. The Debtor filed for relief under Chapter 12 of the U.S. Bankruptcy Code on October
 2, 2018 and filed his Chapter 12 Plan on December 21, 2018.

        2. The Debtor failed to provide copies of government issued photo identification,
 evidence of his social security number, copies of his 2016 and 2017 federal tax returns, a tax
 appraisal for real property in which he maintains an ownership interest and copies of bank
 statements from a deposit account located at CB&S Bank.

          3. The Debtor failed to provide documentation to support feasibility of the proposed
 Plan, including an itemization of revenue and expenses for the ongoing farming operation. The
 Trustee is unable to recommend confirmation of the proposed Plan. Further, the proposed Plan
 fails to address ongoing payments for restitution to USDA Farm Service Agency and the
 assumption or rejection of unexpired leases on real property.

         4. The proposed Plan provides for the Debtor to remit to the Chapter 12 Trustee a
 monthly payment in the amount of $100 per month for thirty-six (36) months for distribution to
 general unsecured claims. Barring the sale of real property as indicated in the proposed Plan
 and receipt of proceeds from a pending class-action lawsuit, the proposed Plan payments are not
 sufficient to meet the requirements of 11 U.S.C. § 1225(a)(4).

           WHEREFORE, the Trustee prays that the Court deny confirmation of the Debtor’s Plan.

 Respectfully submitted this the 3rd day of January, 2019.


                                              /s/Michele T. Hatcher
                                              Michele T. Hatcher, Chapter 12 Trustee
                                              P.O. Box 2382
                                              Decatur, AL. 35602
                                              (256) 350-0442




Case 18-82940-CRJ12         Doc 52    Filed 01/03/19 Entered 01/03/19 16:01:39            Desc Main
                                     Document     Page 1 of 2
                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 3, 2019, I have served a copy of the foregoing on the
 parties listed below by depositing the same in the United States Mail, postage prepaid and
 properly addressed, or if the party being served is a registered participant in the CM/ECF System
 for the United States Bankruptcy Court for the Northern District of Alabama, service has been
 made by a “Notice of Electronic Filing” pursuant to FRBP 9036 in accordance with
 subparagraph II.B.4 of the Court’s Administrative Procedures.

 Jeremy Andrew Bray
 8080 County Road 52
 Spruce Pine AL 35585

 Tazewell Taylor Shepard, IV
 Sparkman Shepard & Morris, P.C.
 Attorney for Debtor
 P.O. Box 19045
 Huntsville AL 35804

 Richard M. Blythe
 Assistant U.S. Bankruptcy Administrator
 Northern District, Northern Division of
 Alabama
 400 Well Street
 Decatur AL 35602


                                                            /s/Michele T. Hatcher
                                                            Michele T. Hatcher




Case 18-82940-CRJ12        Doc 52    Filed 01/03/19 Entered 01/03/19 16:01:39           Desc Main
                                    Document     Page 2 of 2
